2.
                                                       --
                                                                         16


           OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS
                               AUSTIN




     BOnOr8bh Charles R. Martln
     County Auditor
     Harrison county
     Marehdl, Texa8



                                                    leer




                                                  vfe quotr   from




                                       adrlrlne me a8 to
                                       anor ceasmsbsooma
                       tin0 of tha trial ooust aonviation,
                       beocmr earned artm rinse notion in
                       rt? In other words, rherm 8 prty
                       in the County Court ot a niW¶~eUIOr
                    year 1939, and the Oauee appealed end
                   ater by the court or criminal A~paals
                the par 1940, an4 tti Constable did not
         report the rare a~ hatlag been earned an4 unool-
         liotml 4uring th year 1939, would he now be en-
         title4 to retain mm   when oolleoted 4urin1.3
                                                     the
         year 19407




                                                                     ,
Honorable Charler R. Martin, Page i?


            ArMale 3899, Vernon'8 Annotated Taxar Civil stat-
utea, read8 88 r0ii0wrt

              *Eaoh dlrtrlot, ootmty and preolnot offloar,
        at the olore of lauh fircal y6ar (Deaamber Slat)
        &all mke to the dlrtrlat oourt of the oountl in
        wMoh he redder a 8worn statement In trlplloate
        form (on rormr dealgned and agprored by the state
        Audito r ) l copy 0r whioh lta tementshall ti ror-
        war4ed to the stato Auditor   by tha alerk oi the
        dlrtriot oourt 0r ~814 county wlthln thirty (30)
        dayr miter tbr mm ha8 been ii186 In hi8 oftloo,
        and one oogy to bo filed with the oounty auditor,
        II any; othertice said aopy rhall be filed    with
        the Commla8loner8* court.    sat& report hall rho*
        the amunt of all faaa, oomml8rlona and oompnma-
        tloar whatoror earned by said offloer during thr
        fi8aal yerrl an4 8eoondly, rhall rhor the amount
        0r  fee8, aommlssionr and oonpsnsationa oolleated
        by him during the fiscal par; thirdly, said ra-
         port ahall contain an ltemlzed statement of all
        foe8, aommlsrlonr and oonpwatlona     earned dur-
         ing thr flsaal year wh$oh wure not oolleoted, to-
         gether with the name of the party owing raid feeI,
         co88l8rlonr and aompen8atlonr. Said report 8hall
         ba flied not later than Fabruary let following the
         olore or the rlsoal year an4 ror eaoh dal efter
         raid date that raid report rma1r.u not riled, 8ald
         offlorr rhall br liablr to a penalty Of Twenty IIre
         ($85.00) Dollars, whloh 6ay be reoorered br the
         oountr in a ruit brou&ht for ruch p@rpO8e8, an4 in
         additicn 8816 offloer ahall be rubjeot to removal
         fro8 0fri0h*
             Artlole SSW!!,VernonL'aAnnotate4   Texas Oirll Stat-
uto8,    read8 a8 rolloraI
             MAny offlaer lwntloned la this Chaptar who does
        not oolleot the maxImum amount 0r hi8 reer r0r 8ny
        rlwaal par and vk~oreport8 delinquent roea ror that
        s,    rhall be lntltl 4 to rotain, when 0011 t d
             part of ruoh de&pent    fser a8 18 8uf&tt     to
        complete the maximum oompatmation authoriaed by ArtlOle8
        3883, SASS-A, and 30886for the yaar In rhloh delinquent




                                                               ---_-__--,.-   -   .-~-
Xoaorable         Charles R. Martin, page 0


        ree8 ware ohnrged,     ratI8180 retain   the amount or
        8x0888 reer   authorizaa    by law, and tb   remainder
        0r the dell    uaat rers    ror that rfroal year Sh8l1 be
        paid as here“p n provided    rOr when oolleoted; prcw$dod,
        the ~Oti8iO~8    0r  this Artlole shall not apply tc
        say orrfo8r after    one  year   rrom the date he oeaaes to
        hoia~tha ofrloe, the amount 0r raer oolleote4 rhmll
        br pal6 into the OMlnty treABt&ry. Prorlded, haatez,
        that UsthlILgin this AOt preoluder the gaysant Or u-
        ortlolo reer la aooordauae with Title 61 oi tha Re-
        vised Civil Shtratea     or Texas, loea, as part 0r ths
        8nxlmm 008 a8atloa.         ProrlUaa, that any ohaa&o nde
        In this Art rale by thl8 Aot ahalllnot a ply to rear
        heretoron earned.* (under8oorl~ ours P
                  hrtiolm 1045        ~*snon~s     AMOt8tad     Tuar   C444~3otrOr&m-   ’
-Gai.~~ooeUruo,
    ..~,                    TSSdS   In prt    as rOilOW81
         ,’
               *The follewing tees ahall be allowea the rherlrr,
        or other   paoe orrloer Darfonning the same renioea In
        miadez!mMor Cases, to be taxa@ against the daiendent
        on oonvlotlonr . . . m
             ~Opinfon HO. O-703 Or thi.8DepWtWllt holds that the
 provlalonr or Artlole 3897, Vernon*8 Annotated Texas Civil
 8tetutea requlriag that      fess earned but not oollaoted by the     *
 0rri08r &arLng tha rir0dl year ho reported       .*r mandatory and / * ~J~
 =St bo aom~llsd with b&ore tha uatfoq 0i t-2 l paoe 18 en-
 titled    to ret*ln under the prorlri .bns 0r Arttale 38893,Vernon*8
 Annotated    Texas Clvll 8tatuta8,  delinquent eXamln$u trlal reea.
 We lnolose herewith a copy of Op$nlon ?io. O-703 whloh aontalna
 a ruii diSOU88iOn    0r the m8tter.
           Webater'a Hew International Dlotlouary, 8roond Sdl-
 tloa, 48rin88 the nor4 *earna as rOiiOW81
               *To mo?lt or dS80~0,  as by labor o r l~'VlO0i
        to   do that whioh entitled onr:to a reward,  whothor
        tha:: mt?ard         18 rOaOive&     Or   ItOt.'

                  Artfole     1086,   40&e or     crhlzml     zvooeaure,   pmrlder
 rees   r 0r aon8kue8   In ml8dema a noa ss
                                          resr o r ler vio es
                                                            p er r o r a a a .
 There tees are taxable    agslnat the 4Mendant     upon oontlotlon.
 We think the oonatable luna an arrest fee rhea he aaMe8 thr
 wa r r a ont
            r lrraat~ tla twb nho 8ummon8   a witness ho earn0 the
                                                                                         19

    Honorable.    Charlse   R. Martin,   Page 4


    fee for auoh service;      that he aerna the other fees outlfnaa
    by tha statute     when ha parfoxma the earvloaa       required.       Bow-
    aver’, these fees,    although  earned at the time of the perform-
    anoa of the aervloa,      are not taxable    and oollectlbla       against
    a defendant    until  the final  oonvlctlon    of the defendant.          The
    final  oonvlctlon    of the defendant    determines    that the constable
    wlll  hare a right to oollsct      or attempt to collect        the fsea
    that he earned.      We think that the constable’s        fees Should be
    oonaldsrsd earned as of the tlma he perfonasd            the larvloa.
                 Statutes     protiding r808 ror pub110 OrriCOrS are
    atrlctly    oonatrued.      Under the provialona       of Artlole     3897, supra,
    the OfflOar la required        to make a sworn report at the aloes of
    eaoh flaaol     year and the statute      requlrsa,     among other things,
    that the report       shall contain an itemized        statement     of all
    fess, aommlaalona and companaatlona           arrnsd during the fiscal
    year whloh wars not oollauted,         together     with the nema of the
    party owing sald reea,        oommlsafona and oam~nsatlons.             Article
    3892, authorizes       the officer   to retain    delinquent      fees for one
    year oollected      In a subsequent    year provided ths delinquent
    faea bra reported for ths year said feaa were earned.
                  We quote from    Oplnloa   No. O-709 of this      Department      aa
    rollowa:

                   “It la our view that the requirement        that euoh
           fees    be Included   in the offloar~a    s11~rn report,   being
           mandatory,     is a oondltloh   precedent   to allowing    hlm
           to retain     such fees aa allowed him by Artlola        389Z end
           falling    to do ao, suoh orricer      has not met the requlre-
           menta or the statute.*
                In enswor to your queetlon      you are reapactfully     mlVlesd _.
    that it la tha opinion of this Department that e oonatabla’a
    roes In misdemeanor cases baooma “earned” when ha perrorma the
    orrlclal   aerrlcas  as outlined   by statute,    but that auoh uaarnadW
    fees do not beoome collectible       from tha dafendent    until   ha is
    ritim     convlotsd.    gt la ths rurther    opinion  0r this Dapertment
    t-t    wKame a defendant   la convlota4   of a mla4amaanor In CoUtY
    aourt in 1939, tha ceuae appaalad and affltrmedby ths Court
,   of Criminal Appeals in 1940, ~4 where the oonatable            did not
    report his fess aa having been same4 and uncollected             In hi8
                                             20

Honorable   Charler   R. Martla,   Paagr 5